DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to the claims filed 10/22/2020.
Claims 1-20 are currently pending. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS filed on 10/22/2020 has been considered. See the attached PTO 1449 forms. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. US 2014/0374130.
claim 1: 
Nakamura teaches an impact tool (FIG. 1, tool 1), comprising: 
a motor (3); 
a spindle (41) rotatable with a rotational force generated by the motor; 
a hammer (53) supported by the spindle in a manner movable in a front-rear direction ([0042]) and in a rotation direction ([0047]); 
an anvil (52) configured to be struck by the hammer in the rotation direction ([0047]); 
a first spring (54B) constantly urging the hammer forward; 
a second spring (54A) configured to urge, forward, the hammer moving backward from a reference position (shown in FIG. 1); 
a hammer case (51) accommodating the hammer, the first spring, and the second spring ([0044]; shown in FIG. 1); and 
a movement restrictor (53c OR 56A) configured to restrict movement of the second spring in an internal space of the hammer case ([0048]). 
Regarding claim 2: 
Nakamura teaches the impact tool according to claim 1, as discussed above, wherein the movement restrictor restricts movement of the second spring relative to the spindle (envisaged in FIG. 1). 
Regarding claim 3: 
Nakamura teaches the impact tool according to claim 1, as discussed above, wherein the second spring has a rear end in contact with at least a part of the spindle ([0049] first sentence), and the movement restrictor restricts movement of the rear end of the second spring (envisaged in FIG. 1). 
claim 17: 
Nakamura teaches the impact tool according to claim 1, as discussed above, wherein 
the movement restrictor includes a fixing portion (56A) fastening a rear end of the second spring to at least a part of the spindle([0049] first sentence), the second spring has a front end to be separate from the hammer when the hammer is at the reference position (the two are separate components), and the second spring has the front end to be in contact with the hammer when the hammer is at a first position that is rearward from the reference position (shown in FIG. 1). 
Regarding claim 18: 
Nakamura teaches the impact tool according to claim 1, as discussed above, wherein the movement restrictor restricts movement of the second spring relative to the hammer ([0051]). 
Regarding claim 19: 
Nakamura teaches the impact tool according to claim 18, as discussed above, wherein the movement restrictor includes a fixing portion (53c) fastening a front end of the second spring to at least a part of the hammer, the second spring has a rear end to be separate from the spindle when the hammer is at the reference position (the two are separate components), and the second spring has the rear end to be in contact with the spindle when the hammer is at a first position that is rearward from the reference position (shown in FIG. 1). 
Regarding claim 20: 
Nakamura teaches the impact tool according to claim 1, as discussed above, wherein the second spring has a larger urging force than the first spring (implied in [0049] and [0058] in a reference configuration).
Allowable Subject Matter
Claims 4-16 are objected to as being dependent upon a rejected base claim, but would be 
Claims 5-16 would be allowable because they depend from claim 4
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIUSH SEIF/Primary Examiner, Art Unit 3731